DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment filed on February 26, 2021 has been considered. 

Priority

This application repeats a substantial portion of prior Application No.15/091,155, filed April 5, 2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	The disclosures not presented in the prior application are:
	monitoring (by a processor) a plurality of utility meters, each utility meter of the plurality of utility meters being installed at a utility location (claims 1, 14, 20);
	receiving utility meter data, transmitted by at least one utility meter of the plurality of utility meters, at a central computer including at least one processor (claim 1, 14, 20),
identifying, by the central computer, the incorrectly sized utility meter (claim 1, 14, 20),
	providing, by the central computer, an interactive interface to report and/or receive a status associated with the incorrectly sized utility meter (claim 1, 14, 20),

	the flow rate exceeded the minimum flow rate (claim 13). 

Response to Amendment

The amendment filed on February 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Figs. 8-10 show new matter. For example, Fig. 8 shows a receiver mounted on a vehicle. Fig. 9 shows a graphical interface of utility consumption in graph form. Fig. 10 shows a user interface of utility consumption in numerical form.
Paragraphs 0014-0016 refer to Figs. 8-10; paragraph 0024, lines 5-11; paragraphs 0026, 0031, 0032 refer to Figs. 8-10.
Applicant is required to cancel the new matter in the reply to this Office Action.

	Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
identifying, by the central computer, the incorrectly sized utility meter (claim 1, 14, 20).
. 

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “V” (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 14 and 20 are objected to because of the following informalities: 
- claims 14 and 20, “the utility meter” (line 6) lacks antecedent basis.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “system for measuring fluid passing through the utility meter” (claim 20). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Allowable Subject Matter

Claims 14-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 1-13 are allowed

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein the method and system for identifying an incorrectly sized utility meter comprising identifying, by the central computer, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on February 26, 2021 have been fully considered but they are not persuasive.
With regard to the amendments to the specification and drawings, Applicants argue “[t]he amendments to the specification and the drawings are supported by at least the following subject matter from United States Patent No. 7,126,551 col. 3, lines 10-13; Col. 8, lines 44-65; Col. 9, line 58 - Col. 10, line 10; Col. 10, lines 11-30; col. 10 lines 56-60; Figs. 12-17; and claim 19. The material being inserted is the material from United States Patent No. 7,126,551 that has been previously incorporated by reference.”
Examiner’s position is that the amendments to the specification and drawings are directed to new matter as discussed above. The instant application does not claim priority to US 7,126,551. Thus, the entire disclosure of US 7,126,551 cannot be incorporated into the instant disclosure. Rather, US 7,126,551 has been previously 
With regard to the objections to the specification, Applicants added new drawings and contents to the specification to overcome the objections.
Examiner’s position is that the added drawings and contents to the specification are directed to new as discussed above.
With regard to the limitation of “identifying, by the central computer, the incorrectly sized utility meter”, Applicants argue “support can be found at least in the original specification, such as paragraph [0023] which states that the microprocessor 72 can be programmed to send a continuous signal as long as the water flow rate through the meter 10 is within the flow rate range and discontinue the signal when the measured water flow rate is outside the flow rate range. That is, as long as a continuous signal is received, the central computer would identify a correctly sized utility meter. After the signal is discontinued, the central computer would identify the incorrectly sized meter.”
Examiner’s position is that original paragraph 0023 discloses “the microprocessor 72 sends a signal to the antenna 74 and the antenna 74 transmits a signal, e.g. an alarm signal to the utility that the installed meter is not the correct size” (see lines 13-14). The utility seems to be where the utility meter is located. The paragraph does not mention a central computer. Thus, the paragraph does not disclose “identifying, by the central computer, the incorrectly sized utility meter”.

Examiner’s position is that Figs. 9 and 10 are not disclosed to show interfaces that are provided by a central computer as recited in claim 1.
With regard to the objections to the drawings, Applicants argue “new Figs. 8-10 have been added in accordance with the Examiner’s suggestion to show the “processor...monitor a plurality of utility meters” (Fig. 8), “central computer” (central computer 190 of Fig. 8), “interactive interface” (Figs. 9 and 10), and “valve V” (Fig. 1). The material being inserted is from United States Patent No. 7,126,551 that has been previously incorporated by reference.”
Examiner’s position is that the instant application does not claim priority to US 7,126,551. Thus, the entire disclosure of US 7,126,551, except for a few particular features as discussed above, cannot be incorporated into the instant application.
With regard to the 112(f), Applicants argue amended claim 14 should not be considered to invoke 35 U.S.C. § 112(f).
Examiner’s position is that while claim 14 is not considered to invoke 35 U.S.C. § 112(f), claim 20 recites “a system for measuring fluid passing through the utility meter”. Thus, claim 20 invokes 35 U.S.C. § 112(f), as discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 13, 2021